DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement filed 29 December 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, the cited reference to CN 201454323U directed to “an automatic constant temperature and constant pressure washing pot of a vacuum system” does not appear to be relevant to the omnidirectional wheel and movable device of the instant application. 

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) in Fig. 2 not mentioned in the description: 200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2019/0126675 A1; hereinafter “Zhang”).
	Regarding claims 1-9, Zhang discloses an omnidirectional wheel comprising: a hub 1 defining a shaft hole 9 passing through the hub; a plurality of wheels 31 each rotationally mounted on the hub and spaced around the shaft hole (Figs. 1 and 5); and a plurality of rubber covers 33 each sleeved on a corresponding one of the plurality of wheels and comprising a three-dimensional pattern (i.e., barrel shaped pattern as shown in Figs. 1, 2 and 5; paragraph [0027]); wherein: the rubber covers prevent the hub from directly contacting the ground (evident from rubber sleeve 33 being wrapped on the outer surface of the small roller 31 as described in paragraph [0027] and shown in Figs. 1, 2 and 5), wherein: the plurality of wheels forms two rings of wheels around the shaft hole (Fig. 3); each ring of wheels comprises a plurality of wheels, and the plurality of wheels in each ring is spaced at intervals around the shaft hole (Figs. 3 and 5), wherein: the wheels in the two rings of wheels are offset around a periphery of the hub (Fig. 3), wherein: a number of the wheels in each of the two rings of wheels is equal (Figs. 3 and 5), wherein: the hub comprises a plurality of hub protrusions (unlabeled, but shown in Figs. 1, 2, 4 and 5) that protrude outward and are spaced apart around the shaft hole; the plurality of hub protrusions is formed as two rings around the shaft hole (Figs. 1, 3 and 5), and one wheel is rotationally mounted between two adjacent hub protrusions in the same ring (Figs. 1-3 and 5); a thickness of the rubber cover is set to prevent the hub protrusions from directly contacting the ground (evident from Figs. 1 and 3; and paragraph [0027]), wherein: the hub protrusions in both rings are offset from each other along a circumference of the hub (Figs. 1 and 3); and each hub protrusion of one ring directly faces one wheel mounted between two hub protrusions of the other ring (Figs. 1 and 3), wherein: the hub comprises a first side portion 4, a middle portion at 2, and a second side portion 5 that are sequentially coupled along an extending direction of the shaft hole (Fig. 5); the first side portion, the middle portion, and the second side portion are all provided with through holes (unlabeled, but shown in at least Fig. 5); the through holes of the first side portion, the middle portion, and the second side portion cooperatively form the shaft hole (Fig. 5); the first side portion cooperates with the middle portion to form a first ring of hub protrusions for mounting one ring of wheels (Fig. 5; paragraphs [0027] and [0031]), and the second side portion cooperates with the middle portion to form a second ring of hub protrusion for mounting a second ring of wheels (Fig. 5; paragraphs [0027] and [0031]), wherein: each wheel comprises a main portion 31 and rotating shafts 32 protruding from opposite ends of the main portion (evident from Figs. 4 and 5, and paragraph [0027]); each of the hub protrusions defines a mounting hole 21 in each surface facing an adjacent hub protrusion of the same ring (Fig. 4); and the rotating shafts are rotationally received in the mounting holes of two adjacent hub protrusions of the same ring (evident from Figs. 4 and 5, and paragraph [0027]), and wherein: a cross-sectional diameter of the main portion gradually decreases from a middle of the main portion to the rotating shafts (Fig. 5; paragraph [0036]); and a shape of the rubber cover matches an outer contour of the main portion to cover the main portion (Fig. 5; paragraph [0027]).
	Regarding claims 10-18, Zhang discloses a movable device comprising: a body (“small-sized robot movement platform” described in at least the Abstract and paragraphs [0001] and [0004]); and a plurality of omnidirectional wheels (evident from at least the Abstract and paragraphs [0001] and [0004]; one omnidirectional wheel is shown in Figs. 1-5), the omnidirectional wheel comprising: a hub 1 defining a shaft hole 9 passing through the hub; a plurality of wheels 31 each rotationally mounted on the hub and spaced around the shaft hole (Figs. 1 and 5); and a plurality of rubber covers 33 each sleeved on a corresponding one of the plurality of wheels and comprising a three-dimensional pattern (i.e., barrel shaped pattern as shown in Figs. 1, 2 and 5; paragraph [0027]); wherein: the rubber covers prevent the hub from directly contacting the ground (evident from rubber sleeve 33 being wrapped on the outer surface of the small roller 31 as described in paragraph [0027] and shown in Figs. 1, 2 and 5), wherein: the plurality of wheels forms two rings of wheels around the shaft hole (Fig. 3); each ring of wheels comprises a plurality of wheels, and the plurality of wheels in each ring is spaced at intervals around the shaft hole (Figs. 3 and 5), wherein: the wheels in the two rings of wheels are offset around a periphery of the hub (Fig. 3), wherein: a number of the wheels in each of the two rings of wheels is equal (Figs. 3 and 5), wherein: the hub comprises a plurality of hub protrusions (unlabeled, but shown in Figs. 1, 2, 4 and 5) that protrude outward and are spaced apart around the shaft hole; the plurality of hub protrusions is formed as two rings around the shaft hole (Figs. 1, 3 and 5), and one wheel is rotationally mounted between two adjacent hub protrusions in the same ring (Figs. 1-3 and 5); a thickness of the rubber cover is set to prevent the hub protrusions from directly contacting the ground (evident from Figs. 1 and 3; and paragraph [0027]), wherein: the hub protrusions in both rings are offset from each other along a circumference of the hub (Figs. 1 and 3); and each hub protrusion of one ring directly faces one wheel mounted between two hub protrusions of the other ring (Figs. 1 and 3), wherein: the hub comprises a first side portion 4, a middle portion at 2, and a second side portion 5 that are sequentially coupled along an extending direction of the shaft hole (Fig. 5); the first side portion, the middle portion, and the second side portion are all provided with through holes (unlabeled, but shown in at least Fig. 5); the through holes of the first side portion, the middle portion, and the second side portion cooperatively form the shaft hole (Fig. 5); the first side portion cooperates with the middle portion to form a first ring of hub protrusions for mounting one ring of wheels (Fig. 5; paragraphs [0027] and [0031]), and the second side portion cooperates with the middle portion to form a second ring of hub protrusion for mounting a second ring of wheels (Fig. 5; paragraphs [0027] and [0031]), wherein: each wheel comprises a main portion 31 and rotating shafts 32 protruding from opposite ends of the main portion (evident from Figs. 4 and 5, and paragraph [0027]); each of the hub protrusions defines a mounting hole 21 in each surface facing an adjacent hub protrusion of the same ring (Fig. 4); and the rotating shafts are rotationally received in the mounting holes of two adjacent hub protrusions of the same ring (evident from Figs. 4 and 5, and paragraph [0027]), and wherein: a cross-sectional diameter of the main portion gradually decreases from a middle of the main portion to the rotating shafts (Fig. 5; paragraph [0036]); and a shape of the rubber cover matches an outer contour of the main portion to cover the main portion (Fig. 5; paragraph [0027]).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ren et al. (CN 105415969A; hereinafter “Ren”) discloses all of the features of the claims (note Figs. 2-5) with the exception of the cross-sectional diameter of the main portion gradually decreases from a middle of the main portion to the rotating shafts as set forth in claims 9 and 18.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617